Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a first shaft provided with a gearwheel having a plurality of teeth, the gearwheel being fixedly connected with the first shaft; a gear rack having a plurality of teeth that correspond to the teeth of the gearwheel; and a second shaft having an axis; wherein the floor is both rotatably connected with the first shaft and pivotably connected with the box via the second shaft; wherein the gear rack is both fixedly arranged in at least one of the sidewalls of the box and configured for cooperation with said gear wheel; wherein upon rotation of the first shaft, the first shaft moves along a path extending parallel to the gear rack, thereby pivotably moving the floor by virtue of the first shaft moving along the path extending parallel to the gear rack and the second shaft pivoting around the axis, arid wherein at least a portion of the path is substantially vertical; wherein the floor is pivotably movable between first and second positions; and wherein the first and second positions are rotationally separated by up to approximately 100 degrees…” in claim 1 and the claim limitations of “…a first shaft provided with a gearwheel having a plurality of teeth, the gearwheel being fixedly connected with the first shaft; a gear rack having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643